325 S.E.2d 24 (1985)
In the Matter of The Appeals of the GREENSBORO OFFICE PARTNERSHIP and the Guilford County Tax Supervisor From the Valuation of the Wachovia Bank Building in Greensboro, NC by the Guilford County Board of Equalization and Review For 1982.
No. 8410PTC556.
Court of Appeals of North Carolina.
February 5, 1985.
*25 Smith, Moore, Smith, Schell & Hunter by Larry B. Sitton and E. Garrett Walker, Greensboro, for petitioner-appellant.
William B. Trevorrow, Greensboro, for respondent-appellee.
HEDRICK, Chief Judge.
The scope of appellate review is set forth in G.S. 105-345.2, which in pertinent part provides:
(b) ... The court may affirm or reverse the decision of the Commission, declare the same null and void, or remand the case for further proceedings; or it may reverse or modify the decision if the substantial rights of the appellants have been prejudiced because the Commission's findings, inferences, conclusions or decisions are:
(1) In violation of constitutional provisions; or
(2) In excess of statutory authority or jurisdiction of the Commission; or
(3) Made upon unlawful proceedings; or
(4) Affected by other errors of law; or
(5) Unsupported by competent, material and substantial evidence in view of the entire record as submitted; or
(6) Arbitrary or capricious.
(c) In making the foregoing determinations, the court shall review the whole record ... and due account shall be taken of the rule of prejudicial error.
Ad valorem tax assessments are presumed correct, so petitioner must show under G.S. *26 105-345.2 that "(1) Either the county tax supervisor used an arbitrary method of valuation; or (2) the county tax supervisor used an illegal method of valuation; AND (3) the assessment substantially exceeded the true value in money of the property." In re Appeal of AMP, Inc., 287 N.C. 547, 563, 215 S.E.2d 752, 762 (1975) (emphasis in original). See also In re Odom, 56 N.C.App. 412, 289 S.E.2d 83, cert. denied, 305 N.C. 760, 292 S.E.2d 575 (1982).
Petitioner contends the Commission erred in (1) rejecting the $6,300,000 sales price as the basis for valuation, and (2) valuing the property according to potential market rentals rather than its actual rental income. Two statutes, which must be read in conjunction, are relevant to these contentions. G.S. 105-283 provides in part:
All property ... shall as far as practicable be appraised or valued at its true value in money. When used in this Subchapter, the words "true value" shall be interpreted as meaning market value, that is, the price estimated in terms of money at which the property would change hands between a willing and financially able buyer and a willing seller, neither being under any compulsion to buy or to sell and both having reasonable knowledge of all the uses to which the property is adapted and for which it is capable of being used.
G.S. 105-317(a) states specific factors to be considered in arriving at "true value":
Whenever any real property is appraised it shall be the duty of the persons making appraisals:
.....
(2) In determining the true value of a building or other improvement, to consider at least its location; type of construction; age; replacement cost; cost; adaptability for residence, commercial, industrial, or other uses; past income; probable future income; and any other factors that may affect its value.

(Emphasis added.) Thus there are a multitude of factors to be considered. The Commission's findings show it considered the sales price, petitioner's affidavits of value, the actual rental income, and valuations derived from cost analysis, income analysis, and comparable sales analysis. All this evidence was relevant to the statutory factors that must be considered in arriving at "true value." However, the weight to be attributed to the evidence is a matter for the factfinder, which in this case is the Commission.
The Commission's findings and conclusions indicate it placed much weight on respondent's income analysis valuation and little or no weight on petitioner's evidence of value, including the sales price. Contrary to petitioner's claims, neither G.S. 105-283 nor 105-317(a) require the Commission to value property according to its sales price in a recent arms' length transaction when competent evidence of a different value is presented. G.S. 105-317(a) authorizes valuation on the basis of commercial use, past and future income, and other factors. Our Supreme Court has held that potential rental income is a proper basis for valuation under an earlier version of this statute in a case where unfavorable leases yielded a much lower actual rental income:
The statute ... in fixing the guide which assessors must use in valuing property for taxes, includes as a factor "the past income therefrom, its probable future income." But the income referred to is not necessarily actual income. The language is sufficient to include the income which could be obtained by the proper and efficient use of the property. To hold otherwise would be to penalize the competent and diligent and to reward the incompetent or indolent.
... If it appears that the income actually received is less than the fair earning capacity of the property, the earning capacity should be substituted as a factor rather than the actual earnings. The fact-finding board can properly consider both.
In re Pine Raleigh Corp., 258 N.C. 398, 403, 128 S.E.2d 855, 859 (1963). Thus the Commission's conclusions of law numbers 7, 8, and 9, which accepted respondent's *27 valuation derived from the earning capacity of the property, are entirely appropriate and support its valuation decision.
Affirmed.
WHICHARD and PARKER, JJ., concur.